Name: Commission Regulation (EC) No 502/97 of 18 March 1997 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  foodstuff
 Date Published: nan

 No L 78/6 PEN Official Journal of the European Communities 20 . 3 . 97 COMMISSION REGULATION (EC) No 502/97 of 18 March 1997 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), as last amended by Regulation (EC) No 82/97 (2), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code f), as last amended by Regulation (EC) No 89 /97 (4), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 21 March 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 March 1997. For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 302, 19 . 10 . 1992, p. 1 . (J ) OJ No L 17, 21 . 1 . 1997, p. 1 . 0 OJ No L 253, 11 . 10 . 1993, p. 1 . (4) OJ No L 17, 21 . 1 . 1997, p. 28 . « 20 . 3 . 97 1 EN 1 Official Journal of the European Communities No L 78/7 ANNEX Description Amount of unit values per 100 kg Code Species, varieties, CN code a ) b) c ) ECU F1M SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 1.10 New potatoes 0701 90 51 0701 90 59 a) b) c) 34,12 198,76 304,62 468,44 224,65 1 372,98 66,56 25,02 24,43 254,04 66 345,66 10 472,04 74,88 5 652,25 6 691,14 1.30 Onions (other than seed) 0703 10 19 a) b) c) 26,50 154,37 236,59 363,82 174,48 1 066,35 51,70 19,43 18,97 197,30 51 528,72 8 133,33 58,16 4 389,94 5 196,81 1.40 Garlic 0703 20 00 a) b) c) 147,82 861,10 1 319,70 2 029,45 973,25 5 948,25 288,36 108,40 105,84 1 100,58 287 433,03 45 368,62 324,43 24 487,57 28 988,39 1.50 Leeks ex 0703 90 00 a) b) c) 60,76 353,95 542,45 834,19 400,05 2 444,97 118,53 44,56 43,51 452,38 118 146,60 18 648,34 133,35 10 065,38 11 915,40 1.60 Cauliflowers 0704 10 10 0704 10 05 0704 10 80 a) b) c) 75,84 441,79 677,08 1 041,22 499,33 3 051,79 147,95 55,62 54,30 564,66 147 469,36 23 276,66 1 66,45 12 563,50 1 4 872,68 1.70 Brussels sprouts 0704 20 00 a) b) c) 53,71 312,88 479,51 737,40 353,63 2 161,28 104,78 39,39 38,46 399,89 104 438,02 16 484,57 117,88 8 897,49 10 532,85 1.80 White cabbages and red cabbages 0704 90 10 a) b) c) 40,64 236,74 362,82 557,95 267,57 1 635,35 79,28 29,80 29,10 302,58 79 023,67 12 473,15 89,19 6 732,34 7 969,75 1.90 Sprouting broccoli or calabrese (Brassica oleracea L. convar. botrytis (L.) Alef var. ita ­ lica Plenck) ex 0704 90 90 a) b) c) 105,95 617,19 945,90 1 454,61 697,58 4 263,41 206,68 77,70 75,86 788,84 206 017,66 32 517,96 232,53 17 551,47 20 777,43 1.100 Chinese cabbage ex 0704 90 90 a) b) c) 47,87 278,86 427,37 657,22 315,18 1 926,28 93,38 35,10 34,28 356,41 93 082,26 14 692,16 105,06 7 930,05 9 387,59 1.110 Cabbage lettuce (head lettuce) 0705 11 10 0705 1 1 05 0705 11 80 a) b) c) 90,53 527,37 808,23 1 242,90 596,05 3 642,91 176,60 66,39 64,82 674,03 176 033,77 27 785,29 198,69 14 997,02 17 753,48 1.120 Endives ex 0705 29 00 a) b) c) 21,82 127,11 194,80 299,57 143,66 878,03 42,57 16,00 15,62 162,46 42 428,55 6 696,95 47,89 3 614,66 4 279,03 1.130 Carrots ex 0706 10 00 a) b) c) 33,70 196,31 300,87 462,67 221,88 1 356,08 65,74 24,71 24,13 250,91 65 528,98 10 343,14 73,96 5 582,67 6 608,77 1.140 Radishes ex 0706 90 90 a) b) c) 174,87 1 018,67 1 561,20 2 400,83 1 151,35 7 036,73 341,13 1 28,24 125,21 1 301,98 340 031,22 53 670,75 383,80 28 968,61 34 293,06 1.160 Peas (Pisum sativum) 0708 10 90 0708 10 20 0708 10 95 a) b) c) 342,27 1 993,83 3 055,70 4 699,09 2 253,52 13 772,88 667,69 251,00 245,07 2 548,34 665 537,17 105 048,82 751,20 56 699,76 67 121,20 No L 78/8 ( EN ! Official Journal of the European Communities 20 . 3 . 97 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU FIM SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 1.170 Beans: l 1.170.1 Beans (Vigna spp., Phaseolus ssp.) ex 0708 20 90 ex 0708 20 20 ex 0708 20 95 a) b) c) 209,87 1 222,56 1 873,67 2 881,35 1 381,79 8 445,13 409,41 153,90 150,27 1 562,57 408 088,02 64 412,88 460,61 34 766,64 41 156,77 1.170.2 Beans (Phaseolus ssp ., vulgaris var. Com ­ pressus Savi) ex 0708 20 90 ex 0708 20 20 ex 0708 20 95 a) b) c) 255,10 1 486,04 2 277,47 3 502,32 1 679,59 10 265,17 497,64 187,07 182,66 1 899,33 496 036,85 78 294,78 559,88 42 259,36 50 026,64 1.180 Broad beans ex 0708 90 00 a) b) c) 92,83 540,76 828,76 1 274,48 611,20 3 735,46 181,09 68,08 66,47 691,16 180 506,08 28 491,20 203,74 15 378,03 18 204,52 1.190 Globe artichokes 0709 10 30 a) b) c)     1.200 1.200.1 Asparagus :  green ex 0709 20 00 a) b) c) 468,81 2 730,96 4 185,42 6 436,39 3 086,66 18 864,82 914,54 343,79 335,68 3 490,49 911 591,67 143886,23 1 028,92 77 662,13 91 936,45 1.200.2  other ex 0709 20 00 a) b) c) 287,28 1 673,50 2 564,77 3 944,12 1 891,46 1 1 560,09 560,42 210,67 205,70 2 138,92 558 610,21 88 171,40 630,51 47 590,23 56 337,33 1.210 Aubergines (eggplants) 0709 30 00 a) b) c) 1 36,00 792,24 1 214,18 1 867,17 895,43 5 472,61 265,30 99,73 97,38 1 012,58 264 449,28 41 740,85 298,49 22 529,49 26 670,42 1.220 Ribbed celery (Apium graveolens L., var. dulce (Mill.) Pers.) ex 0709 40 00 a) b) c) 64,85 377,77 578,97 890,34 426,97 2 609,55 126,51 47,56 46,43 482,84 126 099,53 19 903,63 142,33 10 742,92 12 717,47 1.230 Chantarelles 0709 51 30 a) b) c) 1 317,71 7 676,07 1 1 764,20 18 091,10 8 675,84 53 024,39 2 570,55 966,32 943,51 9 810,90 2 562 260,74 404 428,92 2 892,04 218 289,20 258 410,84 1.240 Sweet peppers 0709 60 10 a) b) c) 232,26 1 352,99 2 073,56 3 188,74 1 529,21 9 346,10 453,09 170,32 166,30 1 729,27 451 624,92 71 284,77 509,75 38 475,73 45 547,58 1.250 Fennel 0709 90 50 a) b) c) 73,55 428,45 656,64 1 009,78 484,26 2 959,64 143,48 53,94 52,66 547,61 143 016,50 22 573,82 161,42 12 184,15 14 423,60 1.270 Sweet potatoes , whole, fresh (intended for human consumption) 0714 20 10 a) b) c) 43,56 253,75 388,89 598,04 286,80 1 752,85 84,98 31,94 31,19 324,32 84 701,55 13 369,35 95,60 7 216,06 8 542,38 2.10 Chestnuts (Castanea spp.), fresh ex 0802 40 00 a) b) c) 159,46 928,90 1 423,62 2 189,26 1 049,89 6 416,64 311,07 116,94 114,18 1 187,25 310 066,78 48 941,14 349,97 26 415,82 31 271,06 2.30 Pineapples, fresh ex 0804 30 00 a) b) c) 70,85 412,72 632,53 972,71 466,48 2 850,99 138,21 51,96 50,73 527,51 137 766,41 21 745,14 155,50 1 1 736,87 13 894,11 20 . 3 . 97 | EN I Official Journal of the European Communities No L 78/9 Description Amount of unit values per 100 kg Code \ a) ECU ATS DEM DKK GRD ESP Species, varieties, CN code b) FIM FRF IEP ITL NLG PTE c) SEK BEF/LUF GBP \ 2.40 Avocados, fresh a) 97,26 1 335,30 1 89,73 724,14 29 850,84 16 111,90 ex 0804 40 90 b) 566,57 640,36 71,32 189 120,12 213,46 19 073,27 ex 0804 40 20 c) 868,31 3 913,72 69,64 ex 0804 40 95 2.50 Guavas and mangoes, fresh a) 104,80 1 438,82 204,44 780,28 32 165,01 17 360,96 ex 0804 50 00 b) 610,49 690,01 76,85 203 781,50 230,01 20 551,91 | c) 935,63 4 217,13 75,04 2.60 Sweet oranges , fresh : 2.60.1  Sanguines and semi-sanguines a)       0805 10 42 b)       0805 10 51 c)    0805 10 37 2.60.2  Navels , navelines , navelates , salustianas , vernas , Valencia lates , Maltese , shamou ­ tis , ovalis, trovita and hamlins a)       0805 10 44 b)       0805 10 55 c)    0805 10 38 2.60.3  Others a) 0805 10 39 b)       0805 10 46 c)    0805 10 59 2.70 Mandarins (including tangerines and satsu ­ mas), fresh; clementines , wilkings and simi ­ lar citrus hybrids , fresh : 2.70.1  Clementines a) 76,61 1 051,79 149,45 570,39 23 512,99 12 691,06 0805 20 21 b) 446,28 504,40 56,18 148 966,61 168,14 15 023,68 c) 683,96 3 082,77 54,85 2.70.2  Monreales and satsumas a) 93,29 1 280,80 181,99 694,58 28 632,38 15 454,23 0805 20 23 b) 543,44 614,22 68,41 181 400,54 204,75 18 294,73 c) 832,87 3 753,97 66,80 2.70.3  Mandarines and wilkings a) 60,12 825,40 117,28 447,62 18 451,91 9 959,36 0805 20 25 b) 350,22 395,83 44,09 116 902,14 131,95 11 789,89 c) 536,74 2 419,22 43,05 2.70.4  Tangerines and others a) 56,86 780,64 110,92 423,35 17 451,36 9 419,31 ex 0805 20 27 b) 331,23 374,37 41,70 110 563,13 1 24,79 11 150,59 ex 0805 20 29 c) 507,63 2 288,04 40,71 2.85 Limes (Citrus aurantifolia), fresh a) 1 57,30 2 159,60 306,86 1 171,16 48 278,20 26 058,00 ex 0805 30 90 b) 916,32 1 035,67 115,35 305 866,70 345,23 30 847,47 c) 1 404,34 6 329,72 112,63 No L 78/ 10 HEN ! Official Journal of the European Communities 20 . 3 . 97 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU FIM SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 2.90 2.90.1 Grapefruit, fresh:  white ex 0805 40 90 ex 0805 40 20 ex 0805 40 95 a) b) c) 32,57 189,73 290,78 447,1 6 214,44 1 310,61 63,54 23,88 23,32 242,50 63 331,71 9 996,32 71,48 5 395,48 6 387,17 2.90.2  pink ex 0805 40 90 ex 0805 40 20 ex 0805 40 95 a) b) c) 43,46 253,17 388,00 596,67 286,14 1 748,82 84,78 31,87 31,12 323,58 84 507,10 13 338,66 95,38 7 199,50 8 522,77 2.100 Table grapes 0806 10 21 0806 10 29 0806 10 61 0806 10 30 0806 10 69 a) b) c) 147,31 858,13 1 315,15 . 2 022,45 969,89 5 927,72 287,37 108,03 1 05,48 1 096,78 286 441,35 45 212,09 323,31 24 403,08 28 888,37 2.110 Water melons 0807 11 00 a) b) c) 51,74 301,40 461,92 710,35 340,66 2 082,01 100,93 37,94 37,05 385,23 100 607,40 15 879,94 113,56 8 571,14 10 146,52 2.120 Melons (other than water melons): 2.120.1  Amarillo , cuper, honey dew (including cantalene), onteniente, piel de sapo (in ­ cluding verde liso), rochet, tendrai , futuro ex 0807 19 00 a) b) c) 57,50 334,96 513,35 789,43 378,58 2 313,79 112,17 42,17 41,17 428,11 1 1 1 807,60 17 647,78 126,20 9 525,33 1 1 276,09 2.120.2  other ex 0807 19 00 a) b) c) 157,11 915,21 1 402,64 2 156,99 1 034,42 6 322,07 306,49 115,21 1 1 2,49 1 169,75 305 497,25 48 219,89 344,82 26 026,53 30 810,21 2.140 Pears 1 2.140.1 Pears  nashi (Pyrus pyrifolia) ex 0808 20 41 a) b) c)     2.140.2 Other ex 0808 20 41 a) b) c)      2.150 Apricots 0809 10 10 0809 10 50 a) b) c) 156,60 912,24 1 398,09 2 149,99 1 031,06 6 301,55 305,49 114,84 112,13 1 165,95 304 505,57 48 063,36 343,70 2S 942,04 30 710,20 2.160 Cherries 0809 20 1 1 0809 20 19 0809 20 21 0809 20 29 0809 20 71 0809 20 79 a) b) c) 146,66 854,34 1 309,35 2 013,52 965,61 5 901,57 286,10 107,55 105,01 1 091,95 285 177,44 45 012,59 321,88 24 295,40 28 760,91 2.170 Peaches 0809 30 19 0809 30 59 a) b) c) 141,10 821,95 1 259,71 1 937,19 929,01 5 677,84 275,25 103,47 101,03 1 050,55 274 366,13 43 306,13 309,68 23 374,34 27 670,56 2.180 Nectarines ex 0809 30 1 1 ex 0809 30 51 a) b) c) 119,85 698,16 1 069,99 1 645,44 789,10 4 822,74 233,80 87,89 85,81 892,33 233 045,93 36 784,12 263,04 19 854,11 23 503,30 20 . 3 . 97 T EN Official Journal of the European Communities No L 78/ 11 Description Amount of unit values per 100 kg Code a) ECU ATS DEM DKK GRD ESP Species, varieties , CN code b) FIM FRF IEP ITL NLG PTE c) SEK BEF/LUF GBP \ 2.190 Plums a) 123,23 1 691,85 240,39 917,50 37 821,51 20 414,04 0809 40 10 b) 717,85 811,35 90,37 239 618,27 270,46 24 166,14 0809 40 40 c) 1 100,17 4 958,75 88,24 2.200 Strawberries a) 183,50 2 519,31 357,97 1 366,23 56 319,45 30 398,24 0810 10 10 b) 1 068,94 1 208,17 134,57 356 812,08 402,74 35 985,45 0810 10 05 c) 1 638,24 7 384,00 131,39 0810 10 80 2.205 Raspberries a) 1 586,26 21 778,08 3 094,43 11 810,37 486 851,75 262 776,66 0810 20 10 b) 9 240,46 10 443,98 1 163,26 3 084 450,84 3 481,44 311 075,10 c) 14 161,75 63 830,79 1 135,79 \ 2.210 Fruit of the species Vaccinium myrtillus a) 2 140,29 29 384,47 4 175,21 15 935,36 656 893,53 354 556,16 0810 40 30 b) 12 467,85 14 091,73 1 569,55 4 161 751,10 4 697,40 419 723,71 c) 19 108,00 86 124,84 1 532,49 2.220 Kiwi fruit (Actinidia chinensis Planch.) a) 35,00 480,52 68,28 260,59 10 742,13 5 798,03 0810 50 10 b) 203,89 230,44 25,67 68 056,80 76,82 6 863,71 0810 50 20 c) 312,47 1 408,39 25,06 0810 50 30 2.230 Pomegranates a) 124,96 1 715,60 243,77 930,38 38 352,47 20 700,62 ex 0810 90 85 b) 727,93 822,74 91,64 242 982,22 274,26 24 505,41 \ c) 1 115,61 5 028,37 89,47 \ 2.240 Khakis (including sharon fruit) a) 51,86 712,00 101,17 386,12 15 916,77 8 591,02 ex 0810 90 85 b) 302,10 341,45 38,03 100 840,73 113,82 10 170,06 c) 462,99 2 086,84 37,13 2.250 Lychees a) 152,35 2 091,64 297,20 1 134,31 46 758,96 25 238,00 ex 0810 90 30 b) 887,49 1 003,08 111,72 296 241,53 334,37 29 876,75 c) 1 360,14 6 130,53 109,09